                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ENERTRODE, INC.,                                 Case No. 16-cv-02458-HSG
                                   8                     Plaintiff,                          ORDER REGARDING PLAINTIFFS'
                                                                                             MOTION TO EXCLUDE LATE-
                                   9               v.                                        EXHANGED EXHIBITS; ORDER TO
                                                                                             SHOW CAUSE
                                  10        GENERAL CAPACITOR CO. LTD, et al.,
                                                                                             Re: Dkt. No. 260
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            Plaintiffs seek exclusion of Defendants’ trial exhibits 800–870, which Plaintiffs argue were

                                  15   untimely exchanged because Defendants did not identify them at least 28 days before the initial

                                  16   pretrial conference on July 17, 2018. Dkt. No. 260 (“Motion”). Defendants argue that they timely

                                  17   submitted the exhibits in question. Dkt. No. 266 (“Opposition”). Based on the materials

                                  18   submitted, both parties appear to misrepresent the record in significant ways in their papers.

                                  19   II.      LEGAL STANDARD

                                  20            Federal Rule of Civil Procedure 26(a)(3)(A)(iii) provides that “a party must provide to the

                                  21   other parties and promptly file . . . an identification of each document or other exhibit, including

                                  22   summaries of other evidence—separately identifying those items the party expects to offer and

                                  23   those it may offer if the need arises.” Rule 26(a)(3)(B) provides that the district court may

                                  24   establish deadlines for such disclosures. And consistent with that authority, this Court’s Civil

                                  25   Pretrial Standing Order provides that “[a]t least 28 days before the Pretrial Conference, each party

                                  26   shall provide every other party (but not the Court) with one set of all proposed exhibits, charts,

                                  27   schedules, summaries, diagrams, and other similar documentary materials to be used in its case in

                                  28   chief at trial, together with a complete list of all such proposed exhibits.” Civil Pretrial &
                                   1   Standing Order for Cases Before District Judge Haywood S. Gilliam, Jr. ¶ 3.

                                   2           Rule 37(c)(1) provides: “If a party fails to provide information or identify a witness as

                                   3   required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

                                   4   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

                                   5   harmless.” In addition, or instead, the court may also impose other appropriate sanctions provided

                                   6   for in Rule 37. See Fed. R. Civ. P. 37(c)(1)(A)-(C). “The party facing sanctions bears the burden

                                   7   of proving that its failure to disclose the required information was substantially justified or is

                                   8   harmless.” R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1246 (9th Cir. 2012).

                                   9           Rule 37(c)(1) “gives teeth” to Rule 26’s disclosure and supplementation requirements. Yeti

                                  10   by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The Advisory

                                  11   Committee Notes to the 1993 amendments to Rule 37 describe subsection (c)(1) as a “self-

                                  12   executing,” “automatic sanction [that] provides a strong inducement for disclosure of material”
Northern District of California
 United States District Court




                                  13   that must be disclosed pursuant to Rule 26. Rule 37(c)(1) sanctions based on failure to disclose

                                  14   evidence in a timely manner may be appropriate “even when a litigant’s entire cause of action or

                                  15   defense” will be precluded. Yeti, 259 F.3d at 1106.

                                  16   III.    DISCUSSION

                                  17           Plaintiffs’ counsel contends that the parties exchanged proposed trial exhibits and exhibit

                                  18   lists on June 23, 2018, but that then “a month and a half later, on August 9, 2018, the GC

                                  19   Defendants purported to ‘add’ some seventy-one (71) new exhibits.” Motion at 2 (citing Battin

                                  20   Decl. and exhibits). Counsel claims that “[t]he added exhibits showed up as exhibits J0800-870 in

                                  21   the Corrected Proposed Joint Trial Exhibit List.” Id.

                                  22           In response, Defendants’ counsel states, with evidentiary support, that he “added exhibits

                                  23   800-844 to the exhibit list on July 17, 2018 pursuant to discussions between counsel that the list

                                  24   was to be updated.” Opposition at 1 (citing Conwell Declaration and Exhibit 2).

                                  25           Plaintiffs’ counsel’s representations gravely concern the Court. It is disingenuous at best,

                                  26   and affirmatively misleading at worst, to omit the July 17 exchange in bringing this motion.

                                  27   Plaintiffs’ counsel is ORDERED TO SHOW CAUSE at 8:00 a.m. on November 13, 2018 why he

                                  28   should not be sanctioned for omitting the July 17 exchange from his motion and declaration.
                                                                                           2
                                   1           For their part, Defendants do not present any actual justification for their failure to comply

                                   2   with the Standing Order (beyond, perhaps, “the parties both agreed not to comply with the order”).

                                   3   Instead, Defendants first claim that they in fact complied with the Standing Order, for various

                                   4   technical reasons, none of which the Court finds persuasive. For example, Defendants claim that

                                   5   the first pretrial conference in this case was not, in fact, a pretrial conference, because a minute

                                   6   entry on the docket “states that the July 17, 2018 hearing was not a pretrial conference.”

                                   7   Opposition, at 2. That is, plainly, false. The minute entry in question is unambiguously to the

                                   8   contrary: “Pretrial Conference held and Motion Hearing NOT held on 7/17/2018.” Dkt. No. 208.

                                   9   The Court can see no good-faith basis for counsel’s claim otherwise.

                                  10           Defendants also maintain that at the July 2018 pretrial conference, the Court granted the

                                  11   parties free rein to revise all pretrial filings until a later date. See Opposition, at 2. That is

                                  12   incorrect. At that pretrial conference, the Court acknowledged the parties’ indication that there
Northern District of California
 United States District Court




                                  13   were outstanding disputes regarding some pretrial matters, and directed the parties to resolve those

                                  14   outstanding disputes before the next pretrial conference. Defense counsel said that the issues

                                  15   concerned the “jury instructions” and “verdict form.” Dkt. No. 268 at 12:16–17, 12:21–22. To

                                  16   the extent “exhibit issues” were mentioned at all, counsel said the purported dispute concerned

                                  17   “our current exhibits.” Dkt. No. 268 at 12:17–18, 12:23–13:1. Defendants’ counsel failed to point

                                  18   out this obviously relevant section of the transcript in the Opposition. Nothing in the exchange

                                  19   that actually occurred amounted to an open-ended invitation to add a large number of exhibits

                                  20   later. The entire point of the Standing Order requirement is to force the parties to identify and

                                  21   disclose, well before the pretrial conference, the exhibits they actually propose to use in their case

                                  22   in chief, so that any issues can be identified and resolved by the Court in an orderly way. The

                                  23   fortuity that at the pretrial conference the Court continued the trial date is irrelevant to whether

                                  24   Defendants complied with the Standing Order. Plainly, they did not. The only question is what

                                  25   sanction is warranted for that noncompliance.

                                  26           Because Plaintiffs’ counsel did not accurately represent the relevant facts in its motion, the

                                  27   Court is not in a position to rule on the motion to exclude Exhibits 800-844 (which were produced

                                  28   after the deadline in the Standing Order, but clearly with the knowledge and apparent
                                                                                           3
                                   1   acquiescence of Plaintiffs’ counsel). As to Exhibits 845–867, Plaintiffs do not explain why it did

                                   2   not object to what it now claims was a late disclosure anytime between August 9 and October 30,

                                   3   or explain in any detail what prejudice it sustained based on the timing of the disclosure given the

                                   4   November 13 trial date. The parties must be prepared to discuss these issues at 8:00 a.m. (or

                                   5   earlier if so ordered) on the first day of trial.

                                   6           The Court will demand scrupulous candor, forthrightness, accuracy and the highest

                                   7   standard of professionalism from all counsel in this trial. Counsel are on notice that they must

                                   8   conduct themselves accordingly, and the Court will not tolerate half-truths or mischaracterizations

                                   9   of the record. All counsel are directed to share this order with their clients.

                                  10           IT IS SO ORDERED.

                                  11   Dated: 11/8/2018

                                  12                                                       ______________________________________
Northern District of California
 United States District Court




                                                                                           HAYWOOD S. GILLIAM, JR.
                                  13                                                       United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
